Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 11, 2014.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00079-CV



                     IN RE JEFFREY K. BROOKS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-210430

                         MEMORANDUM OPINION

      On January 23, 2014, relator Jeffrey K. Brooks filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Dianne
Wilson, County Clerk of Fort Bend County, “to take some action” on his petition
filed in the district court, challenging the Texas Department of Criminal Justice’s
disciplinary decision.
      This Court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.          Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
County Clerk of Fort Bend County is not a district court or county court judge in
this Court’s district, and relator has not shown that the issuance of a writ
compelling the requested relief is necessary to enforce this Court’s appellate
jurisdiction. Therefore, we do not have jurisdiction to issue a writ of mandamus
against the respondent.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed
for lack of jurisdiction.


                                                    PER CURIAM

Panel Consists of Chief Justice Frost and Justices Jamison and Wise.




                                          2